THEATTORNEYGENERAI~
                             OFTEXAS

GROVERSELLERS




  Honorable Ben J. Dean
  District  Attorney
  Stephens County -~
  Breckenrldge,   Texas
  Dear Sir:                      Opinion No. O-6904
                                 Re: Whether H.B.YNo. 247, Acts 49th
                                       Leg.9 1945, affects the compen-
                                       sation of jury commissioners.
               We are in receipt  of your letter   of recent date re-
  questing    the opinion of this department on the above stated
  matter.     We quote from your letter,  as follows:
              “I would appreciate  it If you would kindly
      advise me whether under H.B. No. 247, Chapter 239,
      passed by the 49th Regular Session of the Legls-
      lature,   relating to the compensation to be paid
      jurors,   venlremk and tailsmen,   serving in the
      courts of this State     if jury commlssloners are
      entitled   to be paid $4.00 per day instead of
      $3.00 per day,”
             In Oplnlon No. 0-6648,this department passed on cer-
  tain questions relative   to the construction of House Bill NO.
  247, and we are encloslng   herewith a copy of sald opinion for
  your convenience.
             We note that H.B. No. 247 amends    Artloles     625 and
  1056 of the Code of Criminal Procedure     and Article    2122, Re-
  vised Clvll Statutes,   and repeals Artlole 1057 of the Cod'6 of
  Criminal Procedure.   The above mentioned Articles,       which are
  amended by H.B. No. 247, are applicable     to the oompensatlon     of
  petlt and grand jurors and do not govern the oompensatlon of
  jury commlsslonera.    It Is therefore   our opinion that H.B. No.
  247 does not authorize an Increase     ln the compensation of jury
  oommlsslonera D
             We trust    that the foregoing   satlsfaotorllg   answers
  your inquiry.
Honorable   Ben J. Dean, page 2           o-6904,


                                    Yours very truly,
                                  ATTORNEY
                                         GENERALOF TEXAS

                                    By s/J. A. Ellis
                                          J. A. Ellis
                                          Assistant
JAE:LJ:wc
encl.

APPROVED NOV 3, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee by s/BWB Chalrman